IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 711 MAL 2016
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
              v.                            :
                                            :
                                            :
WANYA ROSSER,                               :
                                            :
                    Petitioner              :


                                       ORDER



PER CURIAM

       AND NOW, this 31st day of March, 2017, the Petition for Allowance of Appeal is

DENIED.

       Justices Donohue and Wecht did not participate in the consideration or decision

of this matter.